



COURT OF APPEAL FOR ONTARIO

CITATION:
Pouget v. Saint
    Elizabeth Health Care, 2012 ONCA 571

DATE: 20120905

DOCKET: C53714

Feldman, MacPherson and Sharpe JJ.A.

BETWEEN

Julie Pouget

Appellant

and

Saint Elizabeth Health Care and Judy Davidson

Respondents

Paul J. Pape, for the appellant

Christopher M. Andree, for the respondents

On appeal from the judgment
    of Justice Terrence L.J. Patterson of the Superior Court of Justice, dated
    April 13, 2011, with reasons reported at 2011 ONSC 1013.

COSTS ENDORSEMENT

[1]

Following the release of the reasons of the court dated June 29, 2012,
    counsel for the parties requested that the court address the issue of the costs
    of the original motion by referring that matter to the motion judge.

[2]

Accordingly, costs of the original motion are referred to the motion
    judge.

K. Feldman J.A.

J.C. MacPherson J.A.

Robert J. Sharpe J.A.


